These appeals are from two orders of the County Court, Rockland County, the first dated March 16, 1972, accepting a certain Grand Jury report, dated February 10, 1972, directing that the report be sealed and not subject to subpoena or public inspection during the pendency of a certain criminal case and further directing that upon termination of the criminal ease the report be filed as a public record, and the second dated May 30, 1972, (1) denying a motion by the public official named in the report to amend the first order so as to seal the report permanently and direct that it not be filed as a public record and (2) directing that the report and all the papers theretofore filed in the matter shall remain sealed and not filed as a public record or be subject to subpoena or otherwise be made public until the affirmance of the order accepting the report or until dismissal of the appeal from that order. Orders modified, on the law, by striking from their decretal provisions all reference to the filing of the report as a public record and by substituting therefor a direction that the report be sealed. As so modified, orders affirmed. A Grand Jury may “ inquire into the wilful misconduct in office of public officers ” (N. Y. Const., art I, § 6) and “ may hear and examine * * * concerning any misconduct, nonfeasance or neglect in public office by a public servant, whether criminal or otherwise” (CPL 190.55, subd. 1). The report’s findings do not fall within these statutory prescriptions. Rabin, P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.